DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 6, 7, 9, 11-13, 15, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 20210219183 A1, hereinafter referred to as Huang).
		Re claim 1, Huang teaches a flow control method (Fig. 4-6, Abstract), wherein the method is applied to a wireless relay system (Fig. 5-7), the wireless relay system comprises a first node (first IAB node/IAB Node 1) and a second node (IAB Node 2/IAB donor), the second node is an upper-level node of the first node (IAB Node 2/IAB donor is an upper level node of first IAB node/IAB Node 1, Fig. 5-7), and the method comprises:
	(i) determining, by the first node (first IAB node/IAB Node 1), to indicate the second node (IAB Node 2/IAB donor) to perform flow control (first IAB node/IAB Node 1 determines to transmit link information including flow control information to IAB Node 2/IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0059-0071, Par 0073-0077, Par 0079-0088); and
	(ii) sending, by the first node (first IAB node/IAB Node 1), a first flow control indication to the second node (link information including flow control information transmitted to IAB Node 2/IAB donor), wherein the first flow control indication is carried in adaptation layer control signaling (flow control information transmitted through adaptation layer), a radio link control (RLC) control message, or a media access control control element (MAC CE) (flow control information transmitted through MAC CE), the first flow control indication is used by the second node (IAB Node 2/IAB donor) to control, based on the first flow control indication, a data rate of transmission to the first node (based on the received flow control information, IAB Node 2/IAB donor controls downlink data transmission, Par 0070-0071, Par 0088-0089), the first flow control indication comprises identifiers of one or more bearers (bearer ID) and flow control information (desired buffer size, minimum desired buffer size), and the second node (IAB Node 2/IAB donor) is a relay node (IAB Node 2) or a donor base station (IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089).
		Claim 19 recites a first device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, 12, Huang teaches that the flow control information comprises at least one of the following information: a flow control level indication (desired buffer size, minimum buffer size), a reduced value of a data rate, an increased value of a data rate, duration of flow control, or a timestamp (Par 0029-0034, Par 0059-0065).
		Re claims 3, 13, Huang teaches that the first flow control indication comprises a flow control identifier, an identifier of the first node (IAB node ID information), or an identifier of a terminal device (UE ID information) (Par 0029-0033, Par 0059, Par 0066).
		Re claims 6, 15, Huang teaches to send, by the first node, a buffer configuration report (flow control information) to the second node, wherein the buffer configuration report (flow control information) comprises at least one of: the identifiers of the one or more bearers (bearer ID), a buffer size on a Mobile-Termination (MT) , a buffer size on a distributed unit (DU) , or a shared buffer size (desired buffer size of the UE/IAB node, desired buffer size of the UE/IAB node) (Par 0021-0022, Par 0029-0034, Par 0059-0065).
		Re claim 7, Huang teaches to receive, by the first node (first IAB node/IAB Node 1 that transmitted flow control information to IAB Node 2/IAB donor), a buffer configuration report response sent by the second node (IAB Node 2/IAB donor controls downlink data transmission based on the received flow control information) (Par 0059, 0070-0071, Par 0079, Par 0088-0089).
		Re claims 9, 17, Huang teaches that the identifiers of the one or more bearers comprise an RLC channel identifier or an RLC bearer identifier (logical channel identifier (LCID)) (Fig. 6, Par 0059-0061, Par 0067-0068, Par 0073-0077).
		Re claim 11, Huang teaches a flow control method (Fig. 4-6, Abstract), wherein the method is applied to a wireless relay system (Fig. 5-7), the wireless relay system comprises a first node (first IAB node/IAB Node 1) and a second node (IAB Node 2/IAB donor), the second node is an upper-level node of the first node (IAB Node 2/IAB donor is an upper level node of first IAB node/IAB Node 1, Fig. 5-7), and the method comprises:
	(i) receiving, by the second node (IAB Node 2/IAB donor), a first flow control indication (link information including flow control information transmitted to IAB Node 2/IAB donor) sent by the first node (first IAB node/IAB Node 1), wherein the first flow control indication is carried in adaptation layer control signaling (flow control information transmitted through adaptation layer), a radio link control (RLC) control message, or a media access control control element (MAC CE) (flow control information transmitted through MAC CE), and the first flow control indication is used by the second node (IAB Node 2/IAB donor) to control, based on the first flow control indication, a data rate of transmission to the first node (based on the received flow control information, IAB Node 2/IAB donor controls downlink data transmission, Par 0070-0071, Par 0088-0089), the first flow control indication comprises identifiers of one or more bearers (bearer ID) and flow control information (desired buffer size, minimum desired buffer size), and the second node (IAB Node 2/IAB donor) is a relay node (IAB Node 2) or a donor base station (IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089).
		Claim 20 recites a second device performing the steps recited in claim 11 and thereby, is rejected for the reasons discussed above with respect to claim 11.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 and further in view of Adjakple et al (US 20210282050 A1, hereinafter referred to as Adjakple).
		Re claim 5, Huang teaches to determine, by the first node to indicate the second node to perform flow control (based on the received flow control information, IAB Node 2/IAB donor controls downlink data transmission, Par 0059-0071, Par 0088-0089).
		Huang does not explicitly disclose to determine, by the first node, that a data volume of a receive buffer in the first node is greater than a first threshold, that a data volume of a transmit buffer to a lower-level node is greater than a second threshold, or that a data volume of a shared buffer on a first bearer is greater than a third threshold.
		Adjakple teaches to determine, by the first node, that a data volume of a receive buffer in the first node is greater than a first threshold (data in the receiver buffer exceeding a threshold), that a data volume of a transmit buffer to a lower-level node is greater than a second threshold, or that a data volume of a shared buffer on a first bearer is greater than a third threshold (Par 0052-0054, Par 0071-0075, Par 0102, Par 0113-0117).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the step to determine, by the first node, that a data volume of a receive buffer in the first node is greater than a first threshold, that a data volume of a transmit buffer to a lower-level node is greater than a second threshold, or that a data volume of a shared buffer on a first bearer is greater than a third threshold, as taught by Adjakple for the purpose of providing proper buffer management to efficiently control data flow in an Integrated Access and Backhaul (IAB) network, as taught by Adjakple (Par 0028-0029).
7.	Claims 4, 14, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 and further in view of Teyeb et al (US 20210314809 A1, hereinafter referred to as Teyeb).
		Re claims 4, 14, Huang does not explicitly disclose that the first flow control indication indicates the second node to reduce a transmission rate or to increase a transmission rate.
		Teyeb teaches that the first flow control indication indicates the second node to reduce a transmission rate or to increase a transmission rate (Fig. 9, Par 0198-0206).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the step that the first flow control indication indicates the second node to reduce a transmission rate or to increase a transmission rate, as taught by Teyeb for the purpose of quickly compiling the downlink delivery status reports to timely detect congestion, as taught by Teyeb (Par 0199).
		Re claims 8, 16, Huang does not explicitly disclose to receive, by the first node, a buffer configuration report request sent by the second node, wherein the buffer configuration report request comprises the identifiers of the one or more bearers.
		Teyeb teaches to receive, by the first node, a buffer configuration report request (downlink delivery status request) sent by the second node (IAB donor CU), wherein the buffer configuration report request comprises the identifiers of the one or more bearers (per bearer downlink delivery status request, Par 0205) (Fig. 9-10, Par 0199-0205, Par 0208-0214).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the step to receive, by the first node, a buffer configuration report request sent by the second node, wherein the buffer configuration report request comprises the identifiers of the one or more bearers, as taught by Teyeb for the purpose of quickly compiling the downlink delivery status reports to timely detect congestion, as taught by Teyeb (Par 0199).
 8.	Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Teyeb as applied to claim 8 and further in view of Marco (US 20210377784 A1, hereinafter referred to as Marco).
		Re claims 10, 18, Huang does not explicitly disclose that the buffer configuration report request is carried in adaptation layer control signaling.
		Marco teaches that the buffer configuration report request (polling request for PDCP delivery status) is carried in adaptation layer control signaling (Par 0012, Par 0020-0021, Par 0106, Par 0112, Par 0114, Par 0119-0120, Par 0125-0132, Par 0135-0136, Par 0162, Par 0201).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the step that the buffer configuration report request is carried in adaptation layer control signaling, as taught by Marco for the purpose of efficiently performing flow control in an integrated access and backhaul (IAB) network, as taught by Marco (Par 0009-0010).






Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473